Citation Nr: 0310584	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary 
sarcoidosis.

2.  What evaluation is warranted for tinnitus from September 
30, 1997?

3.  What evaluation is warranted for bilateral hearing loss 
from September 30, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active service from February 12, 1970, until 
February 13, 1973, when he received an honorable discharge, 
and from February 14, 1973, to October 8, 1976.  In a January 
1977 Administrative Decision, it was determined by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina, that the veteran's discharge 
from his second period of service was under dishonorable 
conditions.  However, in a November 1985 Administrative 
Decision, the RO determined that on February 13, 1973, the 
veteran was not eligible for complete separation; therefore, 
it was determined that the veteran's period of service from 
February 12, 1970, to February 11, 1974, was under honorable 
conditions, but his period of service from February 12, 1974, 
to October 8, 1976, was under other than honorable 
conditions, such as to constitute a bar to VA benefits.  

In April 2001, the Board found that new and material evidence 
had been presented to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and remanded the reopened claim to the RO for additional 
development.  Subsequent rating action of the RO in August 
2002 granted entitlement of the veteran to service connection 
for hearing loss and tinnitus.  The veteran has since 
initiated an appeal as to those matters and perfected same.

By its decision of April 2001, the Board also remanded 
various other issues to the RO, among which was the veteran's 
entitlement to service connection for pulmonary sarcoidosis.  
Such issues were noted by the Board as having been denied by 
the RO in a rating decision of August 2000, and it was also 
noted that a notice of disagreement had been received by the 
RO later in the same month.  However, it was determined that 
a statement of the case had not been furnished to the veteran 
by the RO.  Following the Board's remand, a statement of the 
case was issued in August 2002 and the appellant later 
perfected an appeal to his claim of entitlement to service 
connection for pulmonary sarcoidosis.  



REMAND

In the veteran's October 2002 substantive appeal as to his 
sarcoidosis claim, as well as in his April 2003 substantive 
appeal addressing the ratings assigned hearing loss and 
tinnitus, he specifically requested a videoconference hearing 
before the Board.  To date, no action has been undertaken to 
afford the veteran his requested hearing.  Therefore, in the 
interests of preserving the veteran's due process rights, 
remand action is required.  

Accordingly, this case is hereby remanded to the RO for the 
following action:

The veteran should be afforded a 
videoconference hearing before the Board, 
in connection with his October 2002 
request therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




